Citation Nr: 1614686	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  07-31 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Healthcare System




THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with private treatment provided from September 9, 2005, to October 13, 2005.  Tennessee Valley Healthcare System






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  The Veteran is deceased and his daughter is the appellant in this matter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Tennessee Valley Healthcare System.  

A hearing before a Veterans Law Judge was scheduled for July 2015 but the appellant failed to report to the hearing.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

FINDINGS OF FACT

1.  The only disability for which the Veteran was service connected at the time of his death was post-traumatic stress disorder (PTSD), rated as 70 percent disabling. 

2.  The Veteran was not participating in a rehabilitation program prior to his death.  

3.  The private medical treatment from September 9, 2005, to October 13, 2005 for which reimbursement of expenses is requested was not for PTSD or a nonservice-connected disability associated with PTSD that aggravated this condition.  

3.  The Veteran had coverage under a health-plan contract at the time of the private medical care from September 9, 2005, to October 13, 2005, for which reimbursement of expenses is requested. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided from September 9, 2005, to October 13, 2005, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.130, 17.1000-17.1002 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits. 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2015).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17. 
38 C.F.R. §§ 17.120-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

Here, February and April 2006 letters explained the criteria for the benefits sought and the basis for the denial of the requests for reimbursement of the medical expense in question, and there is no indication that there is any relevant evidence outstanding in this claim.  The Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, the record documents that a VA physician has participated in the adjudication of the denial of the request for reimbursement of the medical expense in question.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria/Analysis

A.  Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA. 
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The record does not reflect that the Veteran received prior authorization from VA for the particular private treatment rendered from September 9, 2005, to October 13, 2005, in question, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  

In short, given the absence of prior authorization or deemed prior authorization for medical services for the treatment in question, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54 for the private medical services in question provided from September 9, 2005, to October 13, 2005.

B.  Without Prior Authorization

VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible Veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728. 

The regulatory amendments made the following revisions in accordance with the Act:  (1) requiring VA to reimburse the covered costs for emergency care received at non-VA facilities for eligible Veterans under §§ 1725 and 1728; (2) extending VA's payment authority for emergency treatment received at a non-VA facility until "such time as the Veteran can be transferred safely to a [VA] facility or other Federal facility and such facility is capable of accepting such transfer," or until such transfer was accepted, so long as the non-VA facility "made and documented reasonable attempts to transfer the Veteran to a [VA] facility or other Federal facility"; and, (3) making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.  The amendments likewise affected 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, 17.1008.  The effective date of these amendments was January 20, 2012.  See 76 Fed. Reg. 79067 -79072 (Dec. 21, 2011).  Accordingly, the Board will apply the currently applicable regulations.  As a practical matter, the disposition of this claim would remain the same even if the former criteria were applied. 

As determined above, authorization for the treatment in question was not obtained in advance, or within 72 hours of either episode of treatment.   See 38 C.F.R. 
§ 17.54 (where an emergency exists at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission).  As a result, the claim must be considered under 38 U.S.C.A. § 1728 or § 1725, which pertain to payment for unauthorized medical expenses.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, there must be a showing that three criteria are met: 

(a) the care and services rendered were either:  (1) for an adjudicated service-connected disability, (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and 

(b) the treatment was for a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized under 38 U.S.C.A. § 1728.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

In this case, the Veteran was service connected for only one disability, PTSD, and  this disability was rated as 70 percent disabling at the time of his death.  Thus, the record does not show that the Veteran had a total and permanent service connected disability at the time of this death.  The record also does not reflect that the Veteran was participating in a rehabilitation program prior to his death.  As such, a prerequisite for reimbursement of the expenses for the private treatment in question under 38 U.S.C.A. § 1728 would be a determination that such treatment was for PTSD or a nonservice-connected disability associated with PTSD that aggravated this condition.  

Requests for reimbursement of the medical expenses incurred coincident with private medical treatment, to include anesthesia and other inpatient services, from September 9, 2005, to  October 13, 2005 were submitted.  Review of the records from this treatment does not reflect-and it is not claimed-that such was provided for PTSD or any disability associated with PTSD that aggravated this condition.  Instead, this treatment was for medical  problems totally unrelated to the Veteran's  service connected psychiatric disability, to include symptoms related to a stroke, pneumonia, congestive heart failure, and complications from a tumor of the bladder.  In short therefore, the Board need not discuss further whether the Veteran met any of the other criteria because the failure to meet one of the criteria under 38 U.S.C.A. § 1728 under the circumstances of this case-namely, that the treatment in question be for a service connected disability, or nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability-precludes reimbursement of the medical expenses in question under 
38 U.S.C.A. § 1728.Care September 15 200510 October 13 2

As indicated, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  See 38 C.F.R. § 17.1002. 

Again, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA under 38 U.S.C.A. § 1725, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provisions must be met). 

The record establishes that the Veteran was entitled to benefits provided under Medicare Part A and B effective from June 1977.  As such, at the time the treatment in question was rendered, the Veteran had coverage under a "health-plan contract" as set forth at 38 U.S.C.A. § 1725(b)(3)(B).  Reimbursement under 38 U.S.C.A. § 1725 was denied by the VA Tennessee Valley Healthcare System on this basis.   
 
In short, as the Board finds that the Veteran did not meet one of the criterion of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 (i.e., the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment), reimbursement for the expenses in question is prohibited under these provisions, and the Board need not discuss further whether the Veteran meets any of the other criteria because the failure to meet one of criteria under 38 U.S.C.A. § 1725 precludes reimbursement under these provisions.  Crucially, the record establishes that the Veteran was covered by a health-plan contract during the time period under consideration herein.  Accordingly, payment or reimbursement of the costs of the unauthorized medical services provided to the Veteran from September 9, 2005, to October 13, 2005, under the provisions of 38 U.S.C.A. § 1725 is barred by law.  

While the Board is sympathetic to the matters raised by the appellant as to the financial burden and asserted "unfairness" of not being reimbursed for the medical expenses in question, the Board is bound in its decisions by relevant statutes and regulations.  38 U.S.C.A. § 7104(c) (West 2014).  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (noting that "[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress").

Given the findings made herein, there is no basis for payment or reimbursement of the unauthorized medical expenses incurred in connection with the private treatment in question provided from September 9, 2005, to October 13, 2005, under either 38 U.S.C.A. § 1728 or § 1725.  The Board is mindful that all reasonable doubt is to be resolved in the claimant's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with private treatment provided from September 9, 2005, to October 13, 2005, is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


